Citation Nr: 1423841	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  14-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a certain document, an Appellate Brief dated May 2, 2014, is relevant to the issue on appeal.  Thus, the Board has considered the electronic records in its adjudication of the Veteran's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have had its onset following the Veteran's exposure to harmful noise levels during his period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

The service treatment records (STRs) show that the Veteran's hearing was tested upon entrance using the whispered voice testing method.  The Board notes that the whispered voice test result of 15/15 for each was recorded at that time.  Thus, the Veteran's hearing must be found to have been normal at that time.  

Significantly, the testing provided to the Veteran at his separation examination report recorded a finding  of 30 decibels at the 4000 hertz threshold for each ear.

Further, the Veteran's STRs and DD From 214 show that, in addition to his MOS as an automobile mechanic, he received a medal for being a rifle marksman.  Noise exposure is deemed to be associated with his being automobile mechanic and firing weapons.  Thus, the Board concedes that the Veteran experienced acoustic trauma.

A VA examination in February 2013 diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not due to military noise exposure.  

The examiner noted that the Veteran had only noticed trouble hearing for the past two to three years, almost 50 years after service.  Also, the examiner stated that the Veteran's 30 decibel hearing loss at the 4000 hertz threshold was not considered significant per VA regulation. 

However, on this record, the Board finds that the findings recorded at the time of the separation examination tend to establish the presence of a bilateral hearing loss in the higher frequencies and provide definite support for the Veteran's lay assertions of having hearing problems that are related to noise exposure in service.  

The Veteran's representative submitted an appellate brief in May 2014 that the addressed the Veteran's lay assertions that his hearing loss is directly related to his exposure to loud noises while on active duty. 

To the extent that the VA examiner did not fully assess the significance of the medical findings recorded during service or even address the Veteran's credible lay assertions of having hearing problem due to noise exposure during service, the Board finds that medical opinion to have limited probative value.   

The Board notes in this regard that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159 (1993).

In this case, the Board finds that the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The Veteran asserts that his bilateral hearing loss began during service due to noise exposure from being an automobile mechanic and the firing of weapons.    

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing the current bilateral sensorineural hearing loss disability as likely as not had its clinical onset due to the Veteran's exposure to excessive and harmful noise levels during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


